Per Curiam,
This is an appeal from an order discharging the defendant’s rule to strike off a judgment of the common pleas which was affirmed by the court on appeal. It will be seen by a perusal of the opinion of our Brother Henderson on that appeal, Scranton v. Koehler, 36 Pa. Superior Ct. 95, and the opinion of the learned judge of the common pleas discharging the rule, that the question sought to be raised is res judicata so far as these parties are concerned.
The order is affirmed at the costs of the appellant.